—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered February 13, 1997, convicting him of grand larceny in the second degree (three counts) and coercion in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt of three counts each of coercion in the first degree and grand larceny in the second degree. The defendant, accompanied by other men, arrived at the home of the victim late at night on three separate occasions and demanded payment of a debt owed by her father. He made threats in the course of these visits and during various telephone conversations, intimating that if payment was not made to him, the victim would be physically harmed. On each occasion, the victim made the payment. Thus, there was sufficient evidence *541from which the jury could reasonably infer that the defendant intended to instill the fear of physical injury in the victim (see, Penal Law § 135.60 [1]; § 155.40 [2]).
The defendant’s remaining contentions are without merit. Santucci, J. P., Joy, S. Miller and H. Miller, JJ., concur.